DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 12/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	This Office Action is in response to the application filed on 04/07/2020. Claims 1-20 presently pending and are presented for examination.
Claims 2, 12-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 04/07/2020 and 09/08/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both the end effector and the end effector mount (see .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0006] line 2 reads “apparatus 00”, --apparatus 100-- is suggested.
Paragraph [0006] line 5 reads “In”, --in-- is suggested.
Paragraph [0006] line 9 reads “support 04”, --support 104-- is suggested.
Paragraph [0007] line 5 reads “limb 06”, --limb 106-- is suggested.
Paragraph [0009] line 5 reads “limb 1 0”, --limb 110-- is suggested.
Note: the list above is not exhaustive and the Examiner requests Applicant’s help in identifying and correcting any additional spelling and numbering errors present in the specification.
Appropriate correction is required.

Claim Objections
Claims 3, 5 and 14 are objected to because of the following informalities:
Claim 3 line 2 reads “position along”, --positions along-- is suggested.
Claim 3 line 3 reads “the position”, --the positions-- is suggested.
Claim 5 line 2 reads “the position”, --the positions-- is suggested.
Claim 5 line 4 reads “the position”, --the positions-- is suggested.
Claim 14 line 2 reads “the position”, --the positions-- is suggested.
Claim 14 line 4 reads “the position”, --the positions-- is suggested. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitations “the driving mechanism driving the movement of the elongate support along the first guide rail” and “the driving mechanism driving the movement of the elongated support along the third guide rail”. There is insufficient antecedent basis for these limitations in the claim. It is unclear if these limitations are claiming the driving mechanisms for movement along the first and third guide rails, or if these limitations are referring to the mechanisms claimed in claim 4.
Claims 10-11 recite the limitation “a restricted working space”. It is unclear what is required to be a restricted working space. 
Claim 14 recites the limitations “the driving mechanism driving the rotation of the elongate support at the position along the first guide rail” and “the driving mechanism driving the rotation of the elongate support at the position along the third guide rail”. There is insufficient antecedent basis for these limitations in the claim. It is unclear if these limitations are claiming the driving mechanisms for the rotation of the elongate support along the first and third guide rail, or if these limitations are referring to the mechanisms claimed in claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bohme (US 3482711 A).
Regarding claim 1, Bohme discloses a robotic apparatus (see Fig. 1) comprising: a first guide rail (11) for guiding movement in two directions (left and right in the figure); an elongate support (upper portion of 2 attached to 6) attached to the first guide rail (via 22) such that the elongate support is movable along the first guide rail in the two directions and rotatable (via 8) at each position along the first guide rail (see Fig. 1), wherein the elongate support comprises a second guide rail (internal structure of 2 which 36 slides); a first limb (36) attached to the second guide rail of the elongate support such that the first limb is movable along the second guide rail, wherein the first limb is extendable and retractable (see Fig. 1, via 9); a second limb (40) pivotably attached to an end of the first limb (at 32) such that the second limb is pivotable about the end of the first limb (see Fig. 1); an end effector mount (41) located at an end of the second limb such that the end effector mount is rotatable at the end of the second limb (at 33); and a third guide rail (12) attached to the elongate support to guide movement of the elongate support in the two directions that the elongate support is movable along the first guide rail (see Fig. 1), wherein the elongate support is rotatable at each position along the third guide rail (via 8); and a plurality of driving mechanisms to drive movements of the elongate support (8), the first limb (9), the second limb (28), and the end effector mount (29).
Regarding claim 7, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 8, Bohme discloses an end effector (35) attached to the end effector mount (41) is able to reach within a working space of length 1m, width 1m and height 1m around a part of the robotic apparatus (see Fig. 1, wherein the end effector (35) is able to reach within a working space about itself). Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in size of working space of Bohme would not cause the apparatus to perform any differently.
Regarding claim 9, Bohme discloses the first limb (36) is attached to the second guide rail (internal structure of 2 which 36 slides) of the elongate support (upper portion of 2 attached to 6) such that pivoting movement of the second limb (40) in at least one direction (downward in the figure) is not obstructed by the elongate support (see Fig. 1).
Regarding claim 10, Bohme discloses the elongate support (upper portion of 2 attached to 6) is rotatable (via 8) at each position along the first guide rail (11) to an angle such that the first limb (36) and/or the second limb (40), when extended, do not extend beyond a restricted working space around a part of the robotic apparatus (see column 2 lines 59-61, wherein the individual motions of the manipulator can be started and controlled from a control console (not shown in the drawing) by remote action; as such, a user controlling the manipulator can inherently not extend the manipulator into a restricted work space).
Regarding claim 11, Bohme discloses the elongate support (upper portion of 2 attached to 6) is rotatable (via 8) at each position along the first guide rail (11) to an angle such that the first limb (36) and the second limb (40) including the end effector mount (41) with or without an end effector (35) mounted to the end effector mount, when extended, do not extend beyond a restricted working space around a part of the robotic apparatus (see column 2 lines 59-61, wherein the individual motions of the manipulator can be started and controlled from a control console (not shown in the drawing) by remote action; as such, a user controlling the manipulator can inherently not extend the manipulator into a restricted work space). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmeier (US 20080253876 A1) in view of Hainer (US 3262593 A).
Regarding claim 1, Sandmeier discloses a robotic apparatus see Fig. 1, 1) comprising: a first guide rail (7) for guiding movement in two directions (6); an elongate support (2) attached to the first guide rail such that the elongate support is movable along the first guide rail in the two directions and rotatable at each position along the first guide rail (via 3), wherein the elongate support comprises a second guide rail (23); a first limb (9, 12) attached to the second guide rail of the elongate support such that the first limb is movable along the second guide rail (11), wherein the first limb is extendable and retractable (13); a second limb (14) pivotably attached to an end of the first limb such that the second limb is pivotable about the end of the first limb (about axis 15); an end effector mount (see Fig. 1, upper portion of 18 closest to 16) located at an end of the second limb such that the end effector mount is rotatable at the end of the second limb (about axis 17); and a plurality of driving mechanisms to drive movements of the elongate support, the first limb, the second limb, and the end effector mount (see paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being a third guide rail attached to the elongate support to guide movement of the elongate support in the two directions that the elongate support is movable along the first guide rail. However, Hainer teaches a third guide rail (see Fig. 1, 24) attached to the elongate support (28) to guide movement of the elongate support in the two directions (left to right in the figure) that the elongate support is movable along the first guide rail (20). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sandmeier with a third guide rail, as taught by Hainer, to provide a support structure which is adapted to support and maintain a mechanical arm manipulator system at a desired position (see column 1 lines 63-66); to provide a support structure adapted to be mounted for relative movement along a pair of horizontal rails, in such a manner that the rails will not tend to spread apart when a couple parallel to the wall, is exerted against the support structure (see column 1 lines 67-72);  to provide a mechanism for use with a vertical bridge or mast supported on a vertical wall-mounted rail system, which will transmit moments placed on the bridge into the rail system without spreading the rails apart (see column 2 lines 1-5); and to provide a mechanism for use with a rail-mounted bridge member, having a boom system attached thereto, which will transmit moments imposed on the bridge member by movement of the boom system through a horizontal plane, into the rail system (see column 2 lines 14-18). Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing a third rail since one of ordinary skill in the art would have known that when the first arm is moved to the top of the elongate support, the second arm is attached to a fully extended first arm and the end effector is holding a work load, significant force is applied to the rails. Providing a third rail provides extra support and prevents damage and/or deformation of the rails. The combination of Sandmeier and Hainer would result in every element between the elongate support (2) of Sandmeier and the first guide rail (7) of Sandmeier would be duplicated at an upper portion of the elongate support (2) of Sandmeier, which would result in two guide rails (7), two main carriages (5) and two rotary plates (3) and the motors which drive them. Finally, the combination would necessarily result in the following limitations: the elongate support (Sandmeier, 2) is rotatable at each position along the third guide rail (Sandmeier, upper 7 via 3; Hainer, 24).
the rotation of the elongate support (Sandmeier, 2) at the position along the first guide rail (Sandmeier, lower 7) is driven by one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) and the rotation of the elongate support (Sandmeier, 2) at the position along the third guide rail (Sandmeier, upper 7) is driven separately by another one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown).   
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the movement of the elongate support (Sandmeier, 2) along the first guide rail (Sandmeier, lower 7) is driven by one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) and the movement of the elongate support (Sandmeier, 2) along the third guide rail (Sandmeier, upper 7) is driven separately by another one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown).  
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via lower 3) of the elongate support (Sandmeier, 2) at the position along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical driving the rotation (Sandmeier, via upper 3) of the elongate support (Sandmeier, 2) at the position along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the rotation of the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the rotation of the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the rotation of the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).    
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the elongate support along the first guide rail would necessarily   
Regarding claim 7, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in size of the apparatus of Sandmeier would not cause the apparatus to perform any differently.  
Regarding claim 8, Sandmeier discloses an end effector (see Fig. 1, bottom portion of 18) attached to the end effector mount (upper portion of 18) is able to reach within a working space of length 1m, width 1m and height 1m around a part of the robotic apparatus (see Fig. 1, wherein the end effector (bottom of 18) is able to reach within a working space about itself). Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in size of working space of Sandmeier would not cause the apparatus to perform any differently.  
Regarding claim 9, Sandmeier discloses the first limb (9, 12) is attached to the second guide rail (23) of the elongate support (2) such that pivoting movement of the second limb (14) in at least one direction (to the right in the figure) is not obstructed by the elongate support (see Fig. 1).  
Regarding claim 10, Sandmeier discloses the elongate support (2) is rotatable at each position (via 3) along the first guide rail (7) to an angle such that the first limb (9, 12) and/or the second limb (14), when extended, do not extend beyond a restricted working space around a part of the robotic apparatus (The apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. Since the manipulator of Sandmeier is controlled by remote, the user can inherently not extend the manipulator into restricted work spaces).
the elongate support (2) is rotatable at each position (via 3) along the first guide rail (7) to an angle such that the first limb (9, 12) and the second limb (14) including the end effector mount (upper portion of 18) with or without an end effector (lower portion of 18) mounted to the end effector mount, when extended, do not extend beyond a restricted working space around a part of the robotic apparatus (The robotic apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. Since the manipulator of Sandmeier is controlled by remote, the user can inherently not extend the manipulator into restricted work spaces).
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via lower 3) of the elongate support (Sandmeier, 2) at the position along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via upper 3) of the elongate support (Sandmeier, 2) at the position along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the rotation of the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the rotation of the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the rotation of the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).
the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658